        Case 8:04-cr-00235-DKC Document 1988 Filed 05/18/20 Page 1 of 8



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                         *
                                                 *
       v.                                        *           CRIMINAL NO.: DKC-04-0235
                                                 *
GWENDOLYN LEVI                                   *
                                                 *
                                              *******

               GOVERNMENT MOTION TO STAY CONSIDERATION OF
               PETITIONER’S MOTION UNDER 18 U.S.C. § 3582(c)(1)(A)
                       FOR COMPASSIONATE RELEASE

       The United States respectfully moves this Court for an order staying action on the pending

motion under 18 U.S.C. § 3582(c)(1)(A) for compassionate release, which was filed on May 7,

2020 (ECF No. 1982), and included reference to an institutional request for a reduction in sentence

submitted to the Bureau of Prisons on March 24, 2020. As explained more fully below, an order

staying action on the pending motion for 14 days is appropriate to permit a thorough review of the

matter by the Bureau of Prisons (hereinafter “the BOP”).

                                        BACKGROUND

       On January 21, 2005, Gwendolyn Levi (“Petitioner”) was charged in twelve counts of

an eighty-two count Fourth Superseding Indictment. The Fourth Superseding Indictment

charged Petitioner with: one count of conspiracy to distribute and possess with intent to distribute

CDS, in violation 21 U.S.C. § 846 (Count One); six counts of distribution and possession with

intent to distribute one kilogram or more of heroin, in violation of 21 U.S.C. §841(a)(1) (Counts

Two, Five, Eight, Eleven, Twenty-One and Twenty-Two); two counts of using interstate

travel and transportation in aid of a racketeering enterprise, in violation of 18 U.S.C. 1952

(Counts Twelve and Twenty); and, three counts of use of a communications device to

facilitate narcotics trafficking, in violation of 21 U.S.C. § 843(b) (Counts Thirteen, Seventeen

and Eighteen). Pre-
                                                 1
        Case 8:04-cr-00235-DKC Document 1988 Filed 05/18/20 Page 2 of 8



Sentence Investigation Report (“PSR”) at 3, ¶ 1.

       On April 19, 2005, Petitioner appeared before the district court and pled guilty to Count

One of the Fourth Superseding Indictment.

       On October 6, 2006, the district court sentenced Petitioner to a term of 400 months’

imprisonment. ECF No. 979 (Judgment and Commitment Order) at 2.

       On October 16, 2006, Petitioner filed a notice of appeal of the Court’s final judgment and,

on June 4, 2008, the Fourth Circuit affirmed the decision of the district court. ECF No. 982, 1216.

       On February March 24, 2020, an administrative request for compassionate release was filed

with the warden of the Federal Correctional Institution located in Aliceville, Alabama. 1 On March

25, 2020, the Bureau of Prisons initiated its administrative review of Petitioner’s reduction in

sentence request.

       On May 7, 2020, while that administrative review was still pending, the Federal Public

Defender, on behalf of Petitioner, filed a motion for compassionate release pursuant to the First

Step Act requesting immediate release under § 3582(c)(1)(A). ECF No. 1982. 2 The government

previously agreed to respond to Petitioner’s motion for compassionate release by May 21, 2020.

However, for the reasons that follow, the Government requests that this Court stay consideration

of Petitioner’s motion for compassionate release for 14 days to allow BOP adequate time to

complete its administrative review of Petitioner’s reduction in sentence request.



1
        Petitioner is currently housed at FCI Aliceville in Aliceville, Alabama. See Federal Bureau
of Prisons, Inmate Locator System (last accessed May 18, 2020), https://www.bop.gov/inmateloc/.
2
       Relevant here, the First Step Act of 2018 amends 18 U.S.C. § 3582(c)(l)(A) to permit
inmates in specified circumstances to file motions in their courts of conviction seeking
compassionate release. First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5239.
Previously, only the Director of the Bureau of Prisons could file such a motion. See 18 U.S.C. §
3582(c)(1)(A)(i).


                                                2
        Case 8:04-cr-00235-DKC Document 1988 Filed 05/18/20 Page 3 of 8



                                    LEGAL FRAMEWORK

       Under 18 U.S.C. § 3582(c)(1)(A), a court may reduce a term of imprisonment upon finding

“extraordinary and compelling reasons,” consistent with applicable policy statements of the

Sentencing Commission. The pertinent policy statement, U.S.S.G. § 1B1.13, defines specific

medical, age, and family circumstances as possibly justifying a sentencing reduction under this

statute, and further authorizes a sentencing reduction based on other extraordinary and compelling

circumstances as identified by the BOP.

       The statute, adopted as part of the Sentencing Reform Act of 1984, originally permitted

judicial relief only upon a motion by the Director of the BOP. That provision was subsequently

amended by Section 603(b) of the First Step Act, effective December 21, 2018. First Step Act of

2018, Pub. L. No. 115-391, 132 Stat. 5194, 5239 (“FSA, § 603(b)”). Prior to the Act, a motion for

compassionate release could only be brought by the Director of the BOP. United States v. Early,

2019 WL 4576281, at *1 (W.D. Va. Sept. 20, 2019). Under the amended statute, the court may

act “upon motion of the Director of the BOP, or upon motion of the defendant after the defendant

has fully exhausted all administrative rights to appeal a failure of the BOP to bring a motion on

the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden of

the defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A).

       Section 3582(c)(1)(A), the compassionate release statute, as amended by the First Step Act,

provides in pertinent part:

       (c) Modification of an imposed term of imprisonment. — The court may not modify
       a term of imprisonment once it has been imposed except that —

       (1) in any case.—

       (A) the court, upon motion of the Director of the Bureau of Prisons, or upon motion
       of the defendant after the defendant has fully exhausted all administrative rights to
       appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf

                                                 3
        Case 8:04-cr-00235-DKC Document 1988 Filed 05/18/20 Page 4 of 8



       or the lapse of 30 days from the receipt of such a request by the warden of the
       defendant's facility, whichever is earlier, may reduce the term of imprisonment (and
       may impose a term of probation or supervised release with or without conditions
       that does not exceed the unserved portion of the original term of imprisonment),
       after considering the factors set forth in section 3553(a) to the extent that they are
       applicable, if it finds that—

       (i) extraordinary and compelling reasons warrant such a reduction;

       […]

       and that such a reduction is consistent with applicable policy statements issued by
       the Sentencing Commission[…].

18 U.S.C. § 3582(c)(1)(A).

       The policy statements that cover 18 U.S.C. § 3582(c)(1)(A), which are set forth in the

United States Sentencing Guidelines, outline the factors that a decision making authority should

consider in determining whether a defendant should receive compassionate release based on an

inmate’s medical condition. As is particularly relevant here, Application Notes 1(A) and 1(B) of

§ 1B1.13 of the policy statement defines “extraordinary and compelling” reasons based on medical

condition and age as follows:

       1. Extraordinary and Compelling Reasons.—Provided the defendant meets the
       requirements of subdivision (2), 3 extraordinary and compelling reasons exist under
       any of the circumstances set forth below:

       (A) Medical Condition of the Defendant.—

             (i) The defendant is suffering from a terminal illness (i.e., a serious and advanced
             illness with an end of life trajectory). A specific prognosis of life expectancy (i.e., a
             probability of death within a specific time period) is not required. Examples include
             metastatic solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
             disease, and advanced dementia.

             (ii) The defendant is—



3
       Subsection (2) of § 1B1.13 establishes as a relevant factor that “the defendant is not a
danger to the safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g).”
U.S.S.G. § 1B1.13(2).
                                                  4
        Case 8:04-cr-00235-DKC Document 1988 Filed 05/18/20 Page 5 of 8



               (I) suffering from a serious physical or medical condition,

               (II) suffering from a serious functional or cognitive impairment, or

               (III) experiencing deteriorating physical or mental health because of the aging
               process,

          that substantially diminishes the ability of the defendant to provide self-care within the
          environment of a correctional facility and from which he or she is not expected to
          recover.

       (B) Age of Defendant.— The defendant (i) is at least 65 years old; (ii) is experiencing a
       serious deterioration in physical or mental health because of the aging process; and (iii) has
       served at least 10 years or 75 percent of his or her term of imprisonment, whichever is less.

U.S.S.G. § 1B1.13 app. note 1(A-B) (emphasis added).

                                            ANALYSIS

       Undersigned counsel has conferred with a representative from the BOP who reports that

the agency has initiated its administrative review of Petitioner’s reduction in sentence (“RIS”)

request and that request is currently pending approval from the warden of FCI Aliceville,

Petitioner’s institution of confinement. 4 Because the BOP is best equipped to evaluate and address

such requests, the government strongly urges this Court to grant a limited stay of 14 days to allow

the agency adequate time to conduct a thorough review. As the agency that has historically had

the responsibility of reviewing and evaluating all requests for compassionate release, the BOP has

general expertise in this area. In addition, the BOP is well positioned to gather all of the materials

and information needed to conduct a thorough and complete analysis of both the merits of

Petitioner’s request and her ultimate plan for release. Indeed, the BOP, consistent with its historic

practice under the statute, appropriately and necessarily evaluates numerous factors and solicits

input from relevant offices before making a final determination. For example, prior to approving


4
        Following institutional approval, RIS requests are forwarded to the BOP's Central Office
in the District of Columbia for review and final determination by the Director of BOP.

                                                  5
        Case 8:04-cr-00235-DKC Document 1988 Filed 05/18/20 Page 6 of 8



a request for a reduced sentence, pursuant to agency policy and Department regulation, the BOP

conducts a thorough evaluation of the circumstances underlying the request, including gathering

and assessing all pertinent institutional, medical, and other personal records. The review is

conducted by the warden of the institution where the inmate is confined; the BOP General Counsel;

the BOP Medical Director and/or the Assistant Director of the Correctional Programs Division,

depending on the nature of the request; and ultimately the Director of the BOP. See 28 C.F.R. §

571.62(a); BOP Program Statement 5050.50, Compassionate Release/Reduction in Sentence:

Procedures for Implementation of 18 U.S.C. §§ 3582(c)(1)(A) and 4205(g), available at

https://www.bop.gov/policy/progstat/5050_050_EN.pdf. And, where an inmate’s term of

imprisonment is to be followed by a period of supervised release, the agency contacts the United

States Probation Office for the district to which the inmate would be released to ensure that the

proposed release plan required by 28 C.F.R. § 571.61(a)(2) is appropriate and that the location to

which the inmate would be released comports with the terms of her supervised release. See BOP

Program Statement 5050.50 at 14.

       Accordingly, the Government strongly urges this Court to stay consideration of the instant

motion for compassionate release for 14 days to allow the BOP to complete its review of

Petitioner’s pending administrative request. Such a stay will allow the BOP to conduct a thorough

and comprehensive review of Petitioner’s request, and will greatly aid this Court in the event that

further consideration for compassionate release is necessary.

                                        CONCLUSION

       For the reasons stated herein, the Government respectfully requests that this Court stay

consideration of Petitioner’s motion under 18 U.S.C. § 3582(c)(1)(A) for compassionate release




                                                6
        Case 8:04-cr-00235-DKC Document 1988 Filed 05/18/20 Page 7 of 8



(ECF No. 1982) for 14 days to allow for completion of the BOP’s administrative review. 5

                                                    Respectfully submitted,

                                                    Robert K. Hur
                                                    United States Attorney


                             By:                    _______________/s/_______________
                                                    Jonathan S. Tsuei
                                                    Special Assistant United States Attorney

                                                    _______________/s/_______________
                                                    David I. Salem
                                                    Assistant United States Attorney




5
        Assistant Federal Public Defender Sapna Mirchandani, counsel for Petitioner, indicates
that she has no objection to the government’s request for a 14-day stay of this matter.
                                               7
        Case 8:04-cr-00235-DKC Document 1988 Filed 05/18/20 Page 8 of 8



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on May 18, 2020, a copy of the foregoing Motion was

delivered via ECF to Sapna Mirchandani, Esquire, counsel for the Petitioner.




                             By:                   _______________/s/________________
                                                   Jonathan S. Tsuei
                                                   Special Assistant United States Attorney




                                               8
